Case: 16-10738      Document: 00514597335         Page: 1    Date Filed: 08/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 16-10738                            FILED
                                  Summary Calendar                    August 13, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHANZE LAMOUNT PRINGLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                               USDC No. 5:16-CV-8


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Chanze Lamount Pringler, federal prisoner #
43221-177, was convicted of aiding and abetting sex trafficking of a minor. He
appeals the district court’s denial of his motion for an evidentiary hearing on
his 28 U.S.C. § 2255 claim that trial counsel rendered ineffective assistance.
We granted Pringler a COA on the issue whether he was entitled to an




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10738     Document: 00514597335    Page: 2   Date Filed: 08/13/2018


                                 No. 16-10738

evidentiary hearing on his claim that counsel rendered ineffective assistance
with respect to a plea offer.
      The district court must grant a hearing on a § 2255 motion “[u]nless the
motion and the files and records of the case conclusively show that the prisoner
is entitled to no relief.” 28 U.S.C. § 2255(b). To be entitled to an evidentiary
hearing, a movant must present specific allegations. United States v. Reed,
719 F.3d 369, 373-74 (5th Cir. 2013).
      Pringler specifically alleged that trial counsel failed to advise him
sufficiently about the terms of the Government’s plea offer or the elements of
his offense for Pringler to make an informed and conscious choice with respect
to the plea offer. See Missouri v. Frye, 566 U.S. 134, 145 (2012); Reed, 719 F.3d
at 373; United States v. Rivas-Lopez, 678 F.3d 353, 356-57 (5th Cir. 2012). The
record evidence does not conclusively negate Pringler’s assertions; nor does it
negate that but for counsel’s ineffective advice, there was no reasonable
probability that a plea agreement would have been presented to the court, the
court would have accepted it, and the sentence would have been less severe
than the 405-month sentence the district court imposed. See Lafler v. Cooper,
566 U.S. 156, 163-64 (2012); Reed, 719 F.3d at 373.
      Because Pringler’s material assertions conflict with the affidavits of the
prosecutor and Pringler’s trial counsel, we vacate the district court’s order
denying Pringler’s § 2255 motion only as to Pringler’s claim that counsel
rendered ineffective assistance of counsel claim with respect to the
Government’s plea offer. We remand the case for further proceedings, to
include an evidentiary hearing. We express no view on the merits of Pringler’s
claim.
      VACATED AND REMANDED.




                                        2